Citation Nr: 1410473	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-41 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a stomach injury.

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1955 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
In his substantive appeal to the Board, the Veteran requested a Board hearing at his local VA office.  He was notified of his scheduled February 2014 hearing by letter in January 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA reexamination is necessary to determine whether a current stomach disability, or the residuals of a stomach disability, is related to service. 

VA reexamination is also necessary in light of the evidence indicating that the Veteran's hemorrhoid disability may have worsened since the February 2009 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature of any stomach and/or gastrointestinal problems during and since service, to specifically include as secondary to in-service trauma.  He should also be advised that he may submit lay statements regarding the extent and severity of his hemorrhoids and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  After any new evidence has been associated with the claim file, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available and reviewed by the examiner.

The examiner must identify any current stomach and/or gastrointestinal problems, and determine whether any such diagnosis is related to or had its onset in service, to specifically include as secondary to in-service trauma.  

In responding to this inquiry, the examiner must also state whether the Veteran has any genitourinary symptoms that are due to or a consequence of the in-service trauma.  See March 4, 1959, VA examination report.

The examiner is also to determine the current severity of the Veteran's hemorrhoid disability, including whether hemorrhoids cause persistent bleeding that results in anemia or fissures.

The examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

